DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment after Final
This Office Action is made in response to amendment after final, filed 04/21/2021. 

Response to Arguments
With respect to remarks made in the Applicant’s Amendment after Final on 04/21/2021, the Applicant has amended independent claims 1, 9, and 17 to include the following: (1) “determining whether portrait information matching with preset portrait information exists in an image to be processed on a terminal display interface;” The Examiner finds the current art of record ZHANG to teach this feature in paragraph 0080 disclosing calculating matching degree between the feature information of an actual face image with that of a preset sample image in a sample library. (2) “if the portrait information matching with the preset portrait information exists in the image to be processed on the terminal display interface, acquiring a character mode corresponding to the portrait information;” The Examiner finds the current art of record Kuhn to teach this feature in FIG(s) 3-4 and paragraph 0031 disclosing when successful matching of the two images, an age and/or gender is acquired corresponding to the image (acquiring a character mode corresponding to the portrait information).(3) “pushing first content information corresponding to the character mode to the terminal display interface on condition that restriction information does not exist in the first content information corresponding to the character mode, the first content information being original content information corresponding to the character mode;” The Examiner finds that Kuhn teaches this feature in paragraph 0037 disclosing that once the person is authorized (no restrictions) based on age and/or gender then content is displayed at the terminal display. (4) “pushing second content information corresponding to the character mode to the terminal display interface on condition that the restriction information exists in the content information corresponding to the character mode, the second content information being content information excluding the restriction information from the first content information;” Examiner finds that Kuhn teaches this feature in paragraph 0034 providing for filtering out certain objects in the displayed content. For example, filtering out an image of a gun in the screen (the second content information being content information excluding the restriction information from the first content information). (5) “if no portrait information matching with the preset portrait information exists in the image to be processed on the terminal display interface, acquiring a latest character mode; and pushing the corresponding content information to the terminal display interface according to the latest character mode.” Examiner finds that Kuhn teaches restricting access, but in an initial review of Kuhn the Examiner does not find this specific amended feature. Therefore, it appears that this amended feature may overcome the cited references, but further search and consideration will be required before patentability can be determined.


/ADIL OCAK/
Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426